DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2018/0267577) in view of Huber et al. (US 2011/0297750), further in view of Emori (US 2015/0168799).
As to Claim 12, Sheng discloses A display device for displaying a selection of permanently specified display elements with a front panel that has a plurality of windows that form a number of permanently specified display elements (fig.2- para.0030- concealing layer 30 has a plurality of hollowed-out patterns P1,P2,P3 (read as a plurality of windows that form a permanently specified display element), 
an electrophoretic electronic paper that is arranged behind the front panel so that a partial surface of the electronic paper is assigned to each of the windows (fig.2- para.0028-0030-display 20 is 
wherein the windows have structures with an average width that is larger by a factor in the range of 2 to 50 than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel; and 
an electronic control with which a degree of reflection of the electronic paper can be set for each of the partial surfaces (fig.2-para.0028-0030-display 20 is thin-paper or thin-plate electronic paper, and a plurality of display areas is defined on the displaying surface 22 of the display 20, wherein appearance or disappearance of symbols within each display area is independently controlled, showing only a single symbol or concurrently a plurality of symbols; para.0030-When a brightness-darkness change or black-white change occurs to the displaying surface 22, contrast, brightness, or grayscale of hollowed-out symbols, such as icons and alphabet, shown on the display 20 can be varied in order to change the extent as to how eye-catching the hollowed-out symbols are; figs.7-9-related description thereof).
Sheng does not expressly disclose wherein the windows have structures with an average width that is larger by a factor in the range of 2 to 50 than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel; and control with which a degree of reflection of the electronic paper can be set for each of the partial surfaces.
Huber et al. discloses wherein the windows have structures with an average width that is larger by a factor in the range of 2 to 50 than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel (fig.2- the width Lx, Bx, 38, 58 is larger than the material thickness opaque layer 30 (para.0023-thickness of 10-30µm) and of opaque layer 36 (para.0024-thickness of 10-30µm, and also of layers 50, 60 (para.0027- 0028-both thickness of 1-5µm). 
The combination Sheng in view of Huber et al., as modified by Emori, the display element would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sheng et al. by implementing a layer having cutout wider than of the front panel or than a material thickness of a non-transparent layer of the front panel as disclosed by Huber et al., the motivation being to provide a device having outer dimensions according to a desired thickness (para.0008-Huber) and to define a window  through which the display surface of the display is visible from the viewing side (para.0031-Huber). 
Sheng in view of Huber et al. do not expressly disclose a degree of reflection of the electronic paper can be set for each of the partial surfaces.
Emori discloses an electrophoretic display where subpixels are independently controlled to display red, green, and blue having arbitrary brightness having arbitrary brightness in accordance with the amount of reflected light of the electrophoretic ink display element in respective sub pixels (para.0034-0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., with the teachings of Emori, the motivation being to provide subpixels with desired brightness and so that when a combination of colors constituting the subpixels is used as one pixel, a display of full color image may be achieved (para.0036-Emori).

As to Claim 2, Sheng in view of Huber et al., as modified by Emori disclose, wherein the front panel is made of a non-transparent material or has a layer of a non-transparent material and the windows are cut-outs in the non-transparent material (Sheng-fig.2- para.0030- concealing layer 30 is a black pigment having hollowed-out patterns P1-P3).  

As to Claim 3, Sheng in view of Huber et al., as modified by Emori, disclose wherein the electronic control is designed to activate the electronic paper so that each of the partial surfaces can have a first degree of reflection that corresponds to an highlighted state of the assigned display element and a second degree of reflection that corresponds to a non-highlighted state of the assigned display element (Sheng-fig.2,7-9- related description thereof; para.0028-0030-when a brightness-darkness change or black-white change occurs to the displaying surface 22, contrast, brightness, or grayscale of hollowed-out symbols, such as icons and alphabet, shown on the display 20 can be varied; Emori-para.0034-0035- brightness of the pixels independently controlled in accordance with the amount of reflected light of the electrophoretic ink display element).

As to Claim 8, Sheng in view of Huber et al., as modified by Emori, disclose wherein the deviation of a degree of reflection of the front panel from the second degree of reflection lies in the range of 0% to 30% (Sheng-figs.7-9-releated description; para.0028-0030- brightness-darkness or black-white change occurs to the display surface, the contrast, brightness or grayscale of hollowed-out patterns can be varied; Emori-para.0035-subpixels may be set with arbitrary brightness in accordance with amount of reflected light). 

As to Claim 9, Sheng in view of Huber et al., as modified by Emori, disclose wherein the front panel has a matte coating (Sheng-fig.2-para.0030).

Claim 4-7, 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2018/0267577) in view of Huber et al. (US 2011/0297750), further in view of Emori (US 2015/0168799), and further in view of Funk et al. (US 2011/0157186).

Funk et al. discloses wherein the electronic paper has large-format fields (fig.1-para.0016,0047-where each character represents a field), the degree of reflection of which can only be set uniformly, wherein each of the partial surfaces is arranged in one of the fields (para.0030-The diffusion layer may be a part of the front plate. It serves to achieve a smooth and uniform brightness and appearance of the characters; para.0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings of Funk et al, the motivation being to display the text message in alternative, easily readable and appealing way (para.0007). 

As to Claim 5, Sheng in view of Huber et al., as modified by Emori and Funk et al., disclose wherein the fields protrude to the side over contours of the windows (Sheing-figs.2, 7-9- display area field A3 is larger than the hollowed-out pattern P3, such that the rest of the area not corresponding to the hollowed-out area of the pattern P3 extends to the side of the contour of the hollowed-out pattern P3).

As to Claim 6, Sheng in view of Huber et al., as modified by Emori , do not expressly disclose wherein the electronic control is designed to refresh the state of an individual partial surface after a specified time has elapsed since this partial surface was last activated, wherein at least one other partial surface is not activated.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings of Funk et al, the motivation being to display the text message in alternative, easily readable and appealing way (para.0007). 

As to Claim 7, Sheng in view of Huber et al., as modified by Emori , disclose where display areas A1-A3 are independently controlled, wherein when a brightness-darkness change or black-white change occurs to the displaying surface 22, contrast, brightness, or grayscale of hollowed-out symbols, can be varied, and activate exclusively those partial surfaces that, at the respective point in time, are either in the highlighted state or in the non-highlighted state (Sheng-para.0029-0030; figs.7-9-where display areas A1-A3 can be independently activated in highlighted or non-highlighted state (black to white, white to black)), but do not expressly disclose wherein the electronic control is designed to refresh the state of the display device in specified time intervals.
Funk et al. discloses wherein the electronic control is designed to refresh the state of the display device in specified time intervals and in doing so to activate exclusively those partial surfaces that, at the respective point in time, are either in the highlighted state or in the non-highlighted state (para.0024, 0026, 0051-0052, 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings of Funk et al, the motivation being to display the text message in alternative, easily readable and appealing way (para.0007). 

As to Claim 13, Sheng in view of Huber et al., as modified by Emori, do not expressly disclose wherein the display device has a magnetic holder with magnets that are arranged behind the electronic paper and exert an attractive force on the front panel through the electronic paper. 
Funk et al. discloses wherein the display device has a magnetic holder with magnets that are arranged behind the electronic paper and exert an attractive force on the front panel through the electronic paper (fig.1-para.0061-0062-front plate include magnetic metals 86 and diffusion layer include magnets 90 affixed to the base plate 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings of Funk et al, the motivation being so that the front plate can easily be attached to the base plate and held in position by magnetic forces (para.0062).

 As to Claim 14, Sheng in view of Huber et al., as modified by Emori, disclose where the display areas A1-A3 are independently controlled so as to highlight a selected display area corresponding to an icon or alphabet (Sheng-fig.7-9, para.0028-0030; Emori-para.0034-0035), but do not expressly disclose wherein the selection of the display elements forms a text message, wherein the electronic control is designed to highlight this selection by setting corresponding degree of reflection for the associated partial surfaces. 
 Funk et al. wherein the selection of the display elements forms a text message, wherein the electronic control is designed to highlight this selection by setting corresponding degree of reflection for the associated partial surfaces (para.0024, 0026, 0033, 0047, 0051-0052,0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, 

As to Claim 15, Sheng in view of Huber et al., as modified by Emori, do not expressly disclose wherein the display device is a clock, wherein a selection of the display elements gives the time. 
Funk et al. discloses a display device that is a clock and where selection of the display elements gives the time (fig.1-para.0016, 0025, 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings of Funk et al., the motivation being to provide a display device that may display a text message as well as the time as readable text. 

As to Claim 16,  Sheng in view of Huber et al., as modified by Emori and Funk et al.,  disclose wherein the electronic control is designed to refresh the state of the display device in specified time intervals and in doing so to activate exclusively those partial surfaces that, at the respective point in time, are either in the highlighted state or in the non-highlighted state (Sheng-para.0029-0030- display areas A1-A3 are independently controlled, when a brightness-darkness change or black-white change occurs to the displaying surface 22, contrast, brightness, or grayscale of hollowed-out symbols, can be varied; figs.7-9-where display areas A1-A3 can be independently activated in highlighted or non-highlighted state (black to white, white to black); Funk- para.0024, 0026, 0051-0052, 0063).

As to Claim 17, Sheng in view of Huber et al., as modified by Emori and Funk et al., disclose wherein the electronic control is designed to refresh the state of the display device in specified time intervals and in doing so to activate exclusively those partial surfaces that, at the respective point in time, are either in 

As to Claim 18, Sheng in view of Huber et al., as modified by Emori and Funk et al., wherein the electronic control is designed to refresh the state of the display device in specified time intervals and in doing so to activate exclusively those partial surfaces that, at the respective point in time, are either in the highlighted state or in the non-highlighted state (Sheng-para.0029-0030- display areas A1-A3 are independently controlled, when a brightness-darkness change or black-white change occurs to the displaying surface 22, contrast, brightness, or grayscale of hollowed-out symbols, can be varied; figs.7-9-where display areas A1-A3 can be independently activated in highlighted or non-highlighted state (black to white, white to black); Funk- para.0024, 0026, 0051-0052, 0063).

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2018/0267577) in view of Huber et al. (US 2011/0297750), further in view of Emori (US 2015/0168799), and further in view of Lo et al. (US 2016/0170281). 
	As to Claim 10, Sheng in view of Huber et al., as modified by Emori, do not expressly disclose wherein the electronic paper has an anti-reflection coating.
	Lo et al. discloses an electrophoretic display including an anti-reflective layer (para.0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sheng in view of Huber et al., as modified by Emori, with the teachings .

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Re Claim 12, Applicant argues “As has been discussed in Applicant's prior Response dated 7/14/20, Sheng itself is not a proper 103 reference because it was published after the priority date of the present application. Rather, Sheng is only a proper 103 reference if it is entitled to the filing date of its provisional application No. 62/473,241” 
Applicant respectfully submits that the Examiner's interpretation of the provisional application is based on the impermissible use of hindsight. This hindsight is inspired by Fig. 2 of Sheng showing the electronic display 20 with three divisions labelled Al, A2 and A3. However, the provisional application, in contrast, does not show such divisions. Nor does it show a front panel formed by a separate layer, such as the layer 30 in fig. 2 of Sheng. Rather, the provisional application only shows and describes a thin film electronic paper 3 with a displaying surface 31, as shown in figs. 3 and 4 of the provisional application. Three symbols "A", "2" and "*" are shown on the displaying surface 31….“
The examiner respectfully disagrees. 
The Examiner relies on Sheng ‘577 for disclosing a plurality of windows that form a number of permanently specified display elements (fig.2; [0030] hollowed-out patterns P1, P2, P3 are formed on the concealing layer 30 by laser plating in a manner that the hollowed-out patterns P1-P3 correspond in position to the display areas A1-A3.),  an electrophoretic electronic paper that is arranged behind the front panel so that a partial surface of the electronic paper is assigned to each of the windows (fig.2-3;  
[0028] the display 20 is thin-paper or thin-plate electronic paper, and a plurality of display areas is defined on the displaying surface 22 of the display 20, wherein appearance or disappearance of symbols within each display area is independently controlled, showing only a single symbol or concurrently a plurality of symbols. 
three display areas A1-A3 are coupled to the three electrodes B1, B2, B3, respectively, and jointly coupled to the electrode B4. Voltage changes resulting from repetitive galvanization between the electrode B4 and the electrodes B1, B2, B3, respectively, enable the respective display areas to generate brightness-darkness changes or black-white changes, thereby driving the appearance or disappearance of symbols within each display area. 
[0030] The concealing layer 30 is, for example, a black pigment coated on the display 20. For instance, hollowed-out patterns P1, P2, P3 are formed on the concealing layer 30 by laser plating in a manner that the hollowed-out patterns P1-P3 correspond in position to the display areas A1-A3, respectively. The concealing layer 30 hides the black-white changes of the display 20 so that the black-white changes of the display 20 can only be revealed at the hollowed-out patterns P1, P2, P3.
Provisional application 62/473,241, as noted in Advisiory Action mailed 08/12/2020, provisional application 62/473,241 discloses the subject matter relied from in Sheng ‘577.
[0007] The thin-film electronic paper 3 has a displaying surface 31 and a joining surface 32 generally parallel to the displaying surface 32, wherein four electrodes 33 disposed on the joining surface 32 are used to control (an electrophoretic electronic paper that is arranged behind the front panel so that a partial surface of the electronic paper is assigned to each of the windows) each division of the displaying surface 31 (a plurality of windows that form a number of permanently specified display elements) to be full black or full white. The joining surface 32 may be first attached with a conductive adhesive which contains micro conductors in an uniform distribution form. 

    PNG
    media_image1.png
    414
    822
    media_image1.png
    Greyscale

See figure page 4, Drawings 03/13/2017


    PNG
    media_image2.png
    470
    836
    media_image2.png
    Greyscale

See figure page 5, drawings 03/17/2021.
	Furthermore, as depicted in the figures (above), that the patterns “A”, “2” “*” are windows that form display element which from which can be controlled to be fully white or fully black (para.0007).  Therefore, the provisional application 62/473,241 discloses the subject matter as described in Sheng ‘577. 
	Applicant further argues “As a rationale for combining the teachings of Sheng and Huber…Applicant respectfully submits, however, that Sheng has no reason to provide a device with these features…In contrast to Huber, Sheng is concerned with certain electrical connections provided below an electronic paper and encapsulated in a key of a keyboard. The concealing layer 30 of Sheng is not related at all to mechanical protection of the electronic paper 20. Further, the thickness of the electronic paper/concealing layer of Sheng does not seem to be a limiting factor. Accordingly, Sheng does not appear to have any reason to incorporate the features cited by the 7 Examiner. Accordingly, Applicant respectfully submits that the purported rationale for combining the teachings Sheng and Huber is insufficient to establish a primafacie case of obviousness.”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
	Sheng et al. discloses a display 20, a concealing layer comprising a plurality of hallowed patterns P1-P3 (read as windows) that correspond to a plurality of display areas. 
Huber et al. is relied for disclosing wherein the windows have structures with an average width that is larger by a factor in the range of 2 to 50 than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel. 
Huber et al. discloses an active display element 20 that allows characters to be visibly displayed on display area 22, the display area having a length Lx. An opaque layer 30 having a cutout 32 of a width Bx is disposed directly above and in correspondence with the length Lx of the display area 22 (para.0015, 0023). The thickness of opaque layer 30 is 10-30µm (para.0023). The thickness of second opaque layer 36, which also has a cutout 38 in located precisely above the cutout 32 of opaque layer 30, is also 10-30µm (para.0024). The thickness of layer 50, 60 (front panel) are both 1-5µm (para.0027- 0028) and layer 70 (front panel) is 2-6µm. As depicted in figs.2-4, the width display area Lx, and the width of cutout 32 Bx, is larger than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel (h3,h5,h6,h7). The layers and the cutouts form a window (104) through which display area 22 is visible from the viewing side (para.0031). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sheng et al. by implementing a layer having cutouts are wider than a thickness of a layer of the front panel (top finishing layer) or than a material thickness of a non-transparent layer of the front panel as disclosed by Huber et al., the motivation being to provide a device having outer dimensions according to a desired thickness (para.0008-Huber) and to define a window  through which the display surface of the display is visible from the viewing side (para.0031-Huber). 
Applicant further argues “Moreover, even if the one of ordinary skill were to turn to the teachings of Huber, those teachings could not be applied to the keys of Sheng. This is because Huber shows covering the top and bottom surfaces of a chip card with a finishing layer 90. Fig. 2 of Huber shows that the finishing layer 90 covers the entire top surface 12 of the core layer 10, which includes an integrated circuit 16 and an electronic display 22. The various layers of the finishing layer 90 not only cover the electronic display 22 itself but extend beyond the edges of this display on all sides. Such a finishing layer cannot be placed on the electronic paper 20 of Sheng”. 
The Examiner disagrees. Sheng et al. discloses a display 20, a concealing layer comprising a plurality of hallowed patterns P1-P3 (read as windows) that correspond to a plurality of display areas. 
Huber et al. discloses an active display element 20 that allows characters to be visibly displayed on display area 22, the display area having a length Lx. A top finishing layer comprising a plurality of layers, that includes an opaque layer 30 having a cutout 32 of a width Bx is disposed directly above and in correspondence with the length Lx of the display area 22 (para.0015, 0023). The thickness of opaque layer 30 is 10-30µm (para.0023). 
As discussed above, one of ordinary in skill in the art would have been motivated to implement a layer having a cutout(s) of a width that correspond to the width of the display area(s) from which characters may be visible, and where the width may be larger that is larger a thickness of the front panel 
Applicant further argues “With regard to the claimed ratio of the average width to thickness of the front panel, Huber does not disclose a thickness of more than 10 to 30 pm for the opaque layers 30 and 36 and more than 1 to 5 pm for the design layer 50. Huber does not specify the width Bx. Further, it is not clear which of these layers could be applied to the electronic paper 20 of Sheng, nor is the average width of the display elements "A", "2" and "*" of Sheng specified. Essentially, one of ordinary skill would not find any teachings or other reasoning concerning the thickness in Huber other than that the thickness of the entire finishing layer 90 should be as small as possible. This teaching is simply not sufficient to render obvious the claimed ratio of between 2 and 50.”
The examiner disagrees. The claim reads “with an average width that is larger by a factor in the range of 2 to 50 than a material thickness of the front panel or than a material thickness of a non-transparent layer of the front panel”
  Huber et al. discloses where the cutout 32 of opaque layer 30, is of width Bx, in correspondence with the width of display area, Lx. The width B thereby represents all dimensions describing the flat area of the cutout 32, such as a rectangle, a circle, an oval, or a complex geometry (para.0023). Huber et al. discloses where the thickness of the opaque layer 30 is 10-30µm (para.0023). Huber further discloses where the thickness of second opaque layer 36, which also has a cutout 38 located precisely above the cutout 32 of opaque layer 30, is also 10-30µm (para.0024); and the thickness of layers 50, 60 (front panel) are both 1-5µm (para.0027- 0028) and the thickness of  layer 70 (front panel) is 2-6µm.  The thickness of top finishing layer 90 (which includes layers 30,36,50,60,70) may of 60 µm  and less. As depicted in figs.1-4, the width display area 22 Lx, and the width of cutout 32 Bx corresponding to the display area, is larger 
The combination Sheng in view of Huber et al., as modified by Emori, the display element would have performed the same function as it did separately.
Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically the display element window structure as recited in Claim 12, as well as the claims that depend therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sheng et al. by implementing a layer having cutouts are wider a thickness of the layers in the top finishing layer or a non-transparent layer as disclosed by Huber et al., the motivation being to provide a device having outer dimensions according to a desired thickness (para.0008-Huber) and to define a window  through which the display surface of the display is visible from the viewing side (para.0031-Huber). 
	Therefore, given the broadest reasonable interpretation of the claim, Sheng, in view of Huber et al. as modified by Emori et al. disclose the limitations as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.